Determination *1013unanimously confirmed and petition dismissed. Memorandum: In this transferred CPLR article 78 proceeding, petitioner challenges a determination by respondent that petitioner, a convicted rapist, violated the terms and conditions of his parole by subjecting a five-year-old child to sexual contact. Respondent directed that petitioner be returned to custody until the maximum expiration date of his sentence.
Contrary to petitioner’s contention, the hearing evidence, including petitioner’s inculpatory statements to police and to his parole officer, overwhelmingly supports the parole revocation determination (see, Executive Law § 259-i [3] [f] [ix], [x]; People ex rel. Rosado v James, 134 AD2d 943, 944). Petitioner received a fair and impartial hearing, and the determination ordering him to serve the remainder of his sentence is not excessive where, by his conduct, he showed himself to be unrehabilitated and dangerously sexually aggressive. (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Calvaruso, J.) Present — Denman, P. J., Green, Balio, Boehm and Fallon, JJ.